DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Response to Amendment
The Amendment received March 25, 2022 has been entered. Claims 1, 17, and 20 have been amended to specify each of the plurality of cathode channels includes a first portion, a second portion, and a third portion and the second portion of the cathode channels and the third portion of the cathode channels are bifurcated along a length of the active area. Support for the Amendment is provided by the Applicant’s original disclosure, including ¶111. 
 Response to Arguments
	The Applicant’s arguments received March 25, 2022 (“Remarks”) traversing the rejections set forth by the December 27, 2021 Final Rejection have been fully considered and are persuasive in view of the Amendment. The rejections are accordingly withdrawn.
Allowable Subject Matter
Claims 1-7, 9-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone, or in combination, does not disclose, teach, or suggest the claimed combination of features including the claimed hybrid bipolar plate assembly for a fuel cell including a formed cathode half plate having a reactant side and a coolant side, a feed region, and a header with a plurality of header apertures, the reactant side having an active area, the active area having a plurality of cathode channels formed therein, wherein each of the plurality of cathode channels includes a first portion, a second portion, and a third portion and the second portion of the cathode channels and the third portion of the cathode channels are bifurcated along a length of the active area, the feed region disposed between the active area and the header and having a plurality of feed channels formed therein and cathode port holes formed therethrough, the feed channels in communication with the cathode channels and the cathode port holes, the coolant side having a coolant distribution area disposed opposite the active area, the coolant distribution area being an entirely uninterrupted, planar surface; and a stamped metal anode half plate unnested with and affixed to the formed cathode half plate, the stamped metal anode half plate having a fuel side and a coolant side, a feed region, and a header with a plurality of header apertures, the fuel side having an active area, the active area having a plurality of anode channels formed therein, the feed region disposed between the active area and the header and having a plurality of feed channels formed therein and anode port holes formed therethrough, the feed channels in communication with the anode channels and the anode port holes, the coolant side having a plurality of lands corresponding with the anode channels, the lands defining a plurality of coolant channels on the coolant side of the stamped metal anode half plate, the plurality of lands abutting the coolant side of the formed cathode half plate. This configuration and combination of features including a formed cathode half plate as claimed and the arrangement of the coolant side of the cathode half plate where there are no channels formed in the coolant distribution area as an entirely uninterrupted planar surface allows the cathode half plate to be thinner than a plate formed by stamping methods. The bifurcation configured and structured as claimed along the length of the active area, in conjunction with the coolant side configured and structured as claimed, enables the resultant plate to have a decreased thickness without impacting overall efficacy of the plate. See Fig. 21 and Remarks at 10, 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729